                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

ROBERT WADDLE                                                        PLAINTIFF


VS.                        4:18-cv-00131-SWW-JTR

FAULKNER COUNTY, ARKANSAS, and
MONTY MUNYAN, Individually as a
Licensed Practical Nurse providing
medical services at Faulkner County
Detention Center                                               DEFENDANTS

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that (1) Plaintiff’s claims brought pursuant to 42 U.S.C.

§1983 are DISMISSED WITH PREJUDICE; (2) Plaintiff’s supplemental state law

claims are DISMISSED WITHOUT PREJUDICE, pursuant to 28 U.S.C. §1367(c)(3);

and this action is DISMISSED IN ITS ENTIRETY.

      IT IS SO ORDERED THIS 3RD DAY OF OCTOBER, 2019.

                                               /s/Susan Webber Wright
                                               UNITED STATES DISTRICT JUDGE
